Citation Nr: 1820241	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to accrued benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel




INTRODUCTION

The Veteran had military service from May 1944 to May 1946.  He passed away in December 2007.  The Veteran's widow began receiving a VA pension for aid and attendance effective February 2011, but passed away in November 2011.  The Appellant is the daughter of the Veteran and his widow.

This appeal comes to the Board of Veteran's Appeals (Board) from a December 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The Appellant testified before the undersigned in a hearing held at the RO in October 2017.  The record contains a transcript of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant argues that monetary benefits were due, but unpaid, to the Veteran's widow at her death and that, as daughter, executor of the estate, and/or as the person who paid certain medical and burial expenses, she is entitled to those accrued benefits. See February 2012 Claim for Accrued Benefits; March 2013 Statement of Appellant; March 2014 Notice of Disagreement; July 2014 VA Form 9 (Substantive Appeal); October 2017 Board Hearing Transcript; August 2015 Correspondence from Appellant.  Her argument is that the widow was due retroactive benefits at the time of her death, so she should be able to recover those accrued benefits, either in her personal capacity or as executor of the estate.

The Appellant has also testified that she paid for an autopsy of the widow and for some of the widow's medication, but otherwise did not pay for cremation or other expenses related to her last illness and death.  October 2017 Board Hearing Tr. at 4 ("Q. So in terms of paying for the assisted living facility....How was that being paid?  A.  It was out of her savings, yes."), 6-7 ("Q. Did you pay any of those expenses [of cremation] as well or - A. I think that came out of her - the rest of her savings."),10 (in response to questions regarding expenses paid by Appellant, testifying:  "Just like probably the medicine that she was on and like the autopsy and like I said, we took her out to dinner all the time and stuff like that...").  The Appellant has not yet provided evidence that she paid those expenses, though she indicated at her Board hearing that she could provide such evidence.  See October 2017 Board Hearing Tr. at 12 ("A.  I don't remember exactly what we paid for every time, but you know.  [exchange on evidence Appellant might have]  Q.  ...Okay.  All right.  So what we're going to have to do is try to gather the evidence on the different expenses that you paid because then at least we would be able to reimburse you for those.").

For the Appellant's understanding , a brief discussion of applicable law may assist her on remand and, if necessary, return to the Board.

The Appellant brought this claim under the statute, and associated regulations, pertaining to accrued benefits.  That statute provides, in relevant part:

[P]eriodic monetary benefits [which] are due and unpaid...will, upon the death of [the individual entitled to those benefits], be paid as follows: 

(1) Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.

(2) Upon the death of a veteran, to the living person first listed below:
(A) 	The veteran's spouse.
(B) 	The veteran's children (in equal shares)
(C) 	The veteran's dependent parents (in equal shares).

(3) Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased veteran.

(4) Upon the death of a child, to the surviving children of the veteran who are entitled to death compensation, dependency and indemnity compensation, or death pension.

(5) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents.

(6) In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.

38 U.S.C. § 5121(a) (West 2014); see also 38 C.F.R. § 3.1000 (2017).

In enacting section 5121, Congress limited eligibility for accrued benefits due and unpaid to the same few categories of dependent family members for whom a veteran could seek additional disability compensation while alive.  See 38 U.S.C. §§ 1115, 1135; see also 38 U.S.C. §§ 101(4) (defining "child"), 102 (relating to "dependent parent"); 38 C.F.R. § 3.1000(d)(2) (defining "child").  As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the veteran's children.  38 U.S.C. § 5121(a)(3).  If no eligible listed survivor is alive at the time of the veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] ... as may be necessary to reimburse the person."  38 U.S.C. § 5121(a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303 (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

For accrued benefits purposes, "child" has a very specific meaning.  The term is expressly defined in 38 C.F.R. § 1000(d)(2) as including only a child of a veteran who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See also 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a); Caranto v. Brown, 4 Vet.App. 516, 518 (1993) (remanding the matter for the Board to determine whether veteran's daughter qualified as a "child" for accrued-benefits purposes).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they "became permanently incapable of self-support" before attaining age 18.

In the Statement of the Case, the RO informed the Appellant her claim was denied because on her application for benefits (VA Form 21-601), she had indicated the Veteran's widow had paid her living and burial expenses.  However, because the Appellant then testified she has relevant evidence with respect to having paid some or all of the expenses of last sickness and burial, this matter will be remanded.  The Appellant may, of course, also submit evidence or argument regarding other categories under which she may believe she is entitled to accrued benefits.  
(The Board notes that Appellant may not recover accrued benefits as a fiduciary or executrix of the estate or otherwise on behalf of other individuals who may have entitlement.  Therefore, other individuals who paid some or all of the expense of last sickness or burial would need to submit a separate claim for benefits with evidence of their payments.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant of the evidence needed to support a claim for accrued benefits and of her right to submit evidence regarding the expenses of her mother's last sickness and burial that she personally paid.  

2.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted, she should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

